W. SHARP, Judge,
concurring in result only.
In my view, the “first to file” or win the race to the courthouse in not and should not be determinative of jurisdiction pursuant to the UCCJA where one state is the home state and the other has no basis to assume child custody jurisdiction. Nor should a parent be disadvantaged because he or she appeared and opposed subject matter jurisdiction in a state which lacks it under the UCCJA. In both Chaddick v. Monopoly 677 So. 2d 347 (Fla. 5th DCA 1996) and this case, Florida was the home state of the children involved and Florida should have been the venue to determine custody. ‘ “Best interest of the child” does not trump home state jurisdiction. If it does, the UCCJA becomes a very fuzzy, and thus meaningless piece of legislation.
In sum, I think Chaddick was wrongly decided. I disagree that this case can be successfully distinguished from it factually. But I concur that an opinion should be written in this case, even if (in my view) it is erroneous.